Citation Nr: 1205083	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 Vocational Rehabilitation (VR) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the case was subsequently transferred, based upon the Veteran's address, to the RO in Cheyenne, Wyoming.

A May 2007 Travel Board hearing and a January 2012 video conference hearing were conducted before the undersigned Veterans Law Judge; transcripts of these hearings are in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, of the United States Code.  He contends that his amended Individualized Written Rehabilitation Plan (IWRP), which he has completed, has not permitted him to achieve entry-level employability.  

The basic period of entitlement which may be authorized for a program of rehabilitation under Chapter 31 is not to exceed 48 months.  38 C.F.R. § 21.78(a) (2011).  If the Veteran has a "serious employment handicap", the duration of the program may be extended beyond 48 months for the number of months necessary to complete a rehabilitation program in certain circumstances, including enabling the Veteran to complete a period of rehabilitation to the point of employability.  38 C.F.R. § 21.78(c) (2011).

The term "rehabilitated to the point of employability" is defined as when a Veteran is employable in an occupation for which a vocational rehabilitation program has been provided under Chapter 31, United States Code.  See 38 C.F.R. § 21.35 (2011).

Rehabilitation to the point of employability may include the services needed to (1) evaluate and improve the Veteran's ability to undertake training; and (2) train the Veteran to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, e.g., a Master's Degree in Sociology for social work, the Veteran shall be trained to that level.  38 U.S.C.A. §§ 3101, 3104 (West 2002); 38 C.F.R. § 21.72 (2011).

The Veteran has completed his amended IWRP, earning an Associate of Applied Science (AAS) Degree for Network Technician.  He contends that additional training to obtain a Bachelor of Science degree is required to achieve entry-level employability in this field of employment.

At his November 2011 video conference hearing before the Board, the Veteran testified that he had recently been awarded disability benefits from the Social Security Administration (SSA).  Where there has been a determination that the Veteran is entitled to SSA benefits, the records concerning that decision are needed by the VA for evaluation of pending claims, and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Moreover, given the passage of time, the RO must, with the assistance of the Veteran, attempt to obtain updated information pertinent to the Veteran's ability or inability to obtain employment.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request that he complete an updated Rehabilitation Needs Inventory, VA Form 28-1902.  The Veteran should identify all places and approximate dates of employment, including both temporary and permanent employment, since June 2005.  

The Veteran should also be asked to provide a copy of his federal tax returns from tax year 2010, including Schedule C or C-EZ.

2.  Contact the Veteran to identify when he began to receive SSA disability benefits, and then request from SSA all materials, to include any medical records, relating to the award of these benefits.  These records must be associated with the claims file.  If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



